Exhibit 99.1 News FOR IMMEDIATE RELEASE FORD CREDIT EARNS $* DEARBORN, Mich., April 26, 2011 – Ford Motor Credit Company reported net income of $451million in the first quarter of 2011, a decrease of $77million from a year earlier.On a pre-tax basis, Ford Credit earned $713million in the first quarter, compared with $828 million in the previous year.The decrease in pre-tax earnings is more than explained by lower market valuation adjustments to derivatives and lower receivables volume. “We had a solid first quarter supported by strong auction values and credit loss performance,” Ford Credit Chairman and CEO Mike Bannister said. “We continue to execute the fundamentals of our business well.” On March 31, 2011, Ford Credit’s on-balance sheet net receivables totaled $83billion, compared with $81billion at year-end 2010.Managed receivables were $85 billion on March31, 2011, up from $83billion on December31,2010.The higher receivables were primarily due to changes in currency exchange rates. On March31,2011, managed leverage was 7.0 to 1.In the first quarter of 2011, Ford Credit distributed $900million to its parent. For full-year 2011, Ford Credit continues to expect to be solidly profitable but at a lower level than in 2010, reflecting primarily the non-recurrence of lower lease depreciation expenses and credit loss reserve reductions of the same magnitude as 2010.At year-end 2011, managed receivables are anticipated to be in the range of $82billion to $87billion.Ford Credit expects to pay distributions to its parent of about $3billion in 2011. # # # About Ford Motor Credit Company Ford Motor Credit Company LLC has provided dealer and customer financing to support the sale of Ford Motor Company products since 1959. Ford Credit is an indirect, wholly owned subsidiary of Ford. For more information, visit www.fordcredit.com. Contacts: Margaret Mellott Shawn Ryan Ford Credit Communications mmellott@ford.com Ford Fixed Income Investment Community fixedinc@ford.com — * The financial results discussed herein are presented on a preliminary basis; final data will be included in our Quarterly Report on Form 10-Q for the quarter ended March 31, 2011. Cautionary Statement Regarding Forward Looking Statements Statements included or incorporated by reference herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are based on expectations, forecasts and assumptions by our management and involve a number of risks, uncertainties, and other factors that could cause actual results to differ materially from those stated, including, without limitation: Automotive Related: • Decline in industry sales volume, particularly in the United States or Europe, due to financial crisis, recession, geo-political events or other factors; • Decline in Ford’s market share or failure to achieve growth; • Lower-than-anticipated market acceptance of new or existing Ford products; • An increase in or acceleration of market shift beyond Ford’s current planning assumptions from sales of trucks, medium- and large-sized utilities, or other more profitable vehicles, particularly in the United States; • An increase in fuel prices, continued volatility of fuel prices, or reduced availability of fuel; • Continued or increased price competition resulting from industry overcapacity, currency fluctuations or other factors; • Adverse effects from the bankruptcy, insolvency, or government-funded restructuring of, change in ownership or control of, or alliances entered into by a major competitor; • Economic distress of suppliers may require Ford to provide substantial financial support or take other measures to ensure supplies of components or materials and could increase Ford’s costs, affect Ford’s liquidity, or cause production constraints or disruptions; • Work stoppages at Ford or supplier facilities or other interruptions of production; • Single-source supply of components or materials; • Restriction on use of tax attributes from tax law “ownership change”; • The discovery of defects in Ford vehicles resulting in delays in new model launches, recall campaigns, reputational damage or increased warranty costs; • Increased safety, emissions, fuel economy or other regulation resulting in higher costs, cash expenditures and/or sales restrictions; • Unusual or significant litigation, governmental investigations or adverse publicity arising out of alleged defects in Ford products, perceived environmental impacts, or otherwise; • A change in Ford’s requirements for parts where it has entered into long-term supply arrangements that commit it to purchase minimum or fixed quantities of certain parts, or to pay a minimum amount to the seller (“take-or-pay contracts”); • Adverse effects on Ford’s results from a decrease in or cessation or clawback of government incentives related to capital investments; • Adverse effects on Ford’s operations resulting from certain geo-political or other events; • Substantial levels of indebtedness adversely affecting Ford’s financial condition or preventing Ford from fulfilling its debt obligations; Ford Credit Related: • A prolonged disruption of the debt and securitization markets; • Inability to access debt, securitization or derivative markets around the world at competitive rates or in sufficient amounts due to credit rating downgrades, market volatility, market disruption, regulatory requirements or other factors; • Higher-than-expected credit losses; • Increased competition from banks or other financial institutions seeking to increase their share of financing Ford vehicles; • Collection and servicing problems related to our finance receivables and net investment in operating leases; • Lower-than-anticipated residual values or higher-than-expected return volumes for leased vehicles; • New or increased credit, consumer or data protection or other laws and regulations resulting in higher costs and/or additional financing restrictions; • Imposition of additional costs or restrictions due to the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Act”) and its implementing rules and regulations; • Changes in Ford’s operations or changes in Ford’s marketing programs could result in a decline in our financing volumes; • Inability to obtain competitive funding; General: • Fluctuations in foreign currency exchange rates and interest rates; • Failure of financial institutions to fulfill commitments under committed credit and liquidity facilities; • Labor or other constraints on Ford’s or our ability to maintain competitive cost structure; • Substantial pension and postretirement healthcare and life insurance liabilities impairing Ford’s or our liquidity or financial condition; • Worse-than-assumed economic and demographic experience for postretirement benefit plans (e.g., discount rates or investment returns); and • Inherent limitations of internal controls impacting financial statements and safeguarding of assets. We cannot be certain that any expectations, forecasts, or assumptions made by management in preparing these forward-looking statements will prove accurate, or that any projections will be realized.It is to be expected that there may be differences between projected and actual results.Our forward-looking statements speak only as of the date of their initial issuance, and we do not undertake any obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise.For additional discussion of these risk factors, see Item 1A of Part I of our 2010 10-K Report and Item 1A of Part I of Ford’s 2010 10-K Report. FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES PRELIMINARY CONSOLIDATED STATEMENT OF OPERATIONS For the Periods Ended March31,2011 and 2010 (in millions) First Quarter Financing revenue Operating leases $ $ Retail Interest supplements and other support costs earned from affiliated companies Wholesale Other 14 20 Total financing revenue Depreciation on vehicles subject to operating leases ) ) Interest expense ) ) Net financing margin Other revenue Insurance premiums earned, net 23 26 Other income, net 77 96 Total financing margin and other revenue Expenses Operating expenses Provision for credit losses ) ) Insurance expenses 8 9 Total expenses Income before income taxes Provision for income taxes Net income $ $ FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES PRELIMINARY CONSOLIDATED BALANCE SHEET (in millions) March31, December31, ASSETS Cash and cash equivalents $ $ Marketable securities Finance receivables, net Net investment in operating leases Notes and accounts receivable from affiliated companies Derivative financial instruments Other assets Total assets $ $ LIABILITIES AND SHAREHOLDER’S INTEREST Liabilities Accounts payable Customer deposits, dealer reserves and other $ $ Affiliated companies Total accounts payable Debt Deferred income taxes Derivative financial instruments Other liabilities and deferred income Total liabilities Shareholder’s interest Shareholder’s interest Accumulated other comprehensive income Retained earnings Total shareholder’s interest Total liabilities and shareholder’s interest $ $ — The above data include assets and liabilities of our consolidated variable interest entities (“VIEs”).The following is a summary of the major assets and liabilities of these consolidated VIEs: March31, December31, Cash and cash equivalents $ $ Finance receivables, net Net investment in operating leases Derivative financial instruments — assets 44 26 Debt Derivative financial instruments — liabilities FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES OPERATING HIGHLIGHTS First Quarter Financing Shares United States Financing share – Ford and Lincoln* Retail installment and lease 36
